Citation Nr: 1750617	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-23 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a post-laminectomy neck disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

5.  Entitlement to service connection for a general neurological disorder.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1977 to March 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Philadelphia, Pennsylvania RO.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In March 2014 and August 2015, the Board remanded the matters for additional development.  In February 2017, the Board sought a VHA advisory medical opinion; such opinion was received in June 2017.


FINDINGS OF FACT

1.  A chronic left elbow disability was not manifested in service; arthritis of the left elbow was not manifested within one year after the Veteran's separation from service; and no current left elbow disability is shown to be related to her service.

2.  Competent medical evidence establishes that the Veteran's lumbar spine disability had its onset (was incurred) in service.  

3.  Competent medical evidence establishes that the Veteran's post-laminectomy neck disability had its onset (was incurred) in service.  

4.  A right knee disability was not manifested in service; arthritis of the right knee was not manifested within one year following the Veteran's separation from service; and any current right knee disability is not shown to be related to her service or to have been caused or aggravated by her service-connected left knee chondromalacia.

5.  A general neurological disorder was not manifested in service, and any current general neurological disorder (other than traumatic brain injury with migraines, dizziness and blacking out; or basilar artery dilation) is not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for a left elbow disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  Service connection for a lumbar spine disability is warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  Service connection for a post-laminectomy neck disability is warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

4.  Service connection for a right knee disability, to include as secondary to a service-connected left knee disability, is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016). 

5.  Service connection for a general neurological disorder is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in August 2007 and July 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  A deficiency under Bryant v. Shinseki, 23 Vet. App. 488 (2010), is not alleged (see Dickens and Scott).

Inasmuch as this decision grants service connection for neck and lumbar spine disabilities, there is no reason to belabor the impact of the VCAA on those matters.  Any notice or duty to assist omission is harmless.   

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  For diseases listed in 38 C.F.R. § 3.309(a).  Nexus to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Left elbow disability

The Veteran contends that she has a left elbow disability that was caused by heavy lifting in her MOS as a jet engine mechanic.  The Board finds that her service is reasonably shown to have involved a substantial amount of heavy lifting.  Her STRs are silent for any complaints, findings, treatment, or diagnosis of a left elbow disability.

The earliest documentation of a left elbow disability following service is in March 2007, when the Veteran reported a history of left elbow pain that began about two months earlier.  She reported pain was worse on extension, and that there was no history of trauma.  The assessments included elbow pain of unclear etiology.  April 2007 X-rays of the left elbow were unremarkable.  On October 2007 VA treatment, imaging of the left elbow found some increased uptake considered "suggestive of underlying degenerative change".

At the October 2013 Board hearing, the Veteran testified that she believes she has a disability associated with an osteophyte found on X-ray of her left elbow.

On April 2016 VA examination, the Veteran reported that she injured her left elbow lifting a lot of heavy material; she did not seek care for this in service.  She reported that with flare-ups of the left elbow, she could not open doors and it hurt to flex the elbow.  Following a physical examination, the diagnosis was left olecranon bursitis.  The examiner noted that STRs are silent for evaluation and/or treatment of any left elbow condition/disability, and opined that it is less likely than not (50% or less probability)(the Board notes that this opinion applies an incorrect standard of proof, and does not rely on the opinion) that the Veteran's current left elbow condition was incurred during or caused by military service.  The examiner stated that it is not possible to determine without resorting to mere speculation as to the etiology of the Veteran's left elbow condition without directly observing movement/function under the condition of moving heavy equipment.

In February 2017, the Board sought a VHA advisory medical opinion on the matters, and such opinion was received in June 2017.  The consulting provider, an orthopedic surgeon, noted the 2007 bone scan that revealed increased uptake in the elbow secondary to underlying bursitis/arthritis, and the 2014 bone scan that did not show increased uptake, and opined that, from the record, it is not obvious that the Veteran suffered an elbow injury during active service.  He noted that she was lifting heavy weight due to the nature of her job, but opined that if that were the case she should have been symptomatic in the right elbow as well.  Based on review of the record, he opined that it is less likely than not (less than 50 percent) probability that the Veteran's left elbow condition was incurred during or caused by military service.

There is no evidence that the left elbow disability now shown was manifested in service or in the first postservice year (the Veteran does not allege otherwise).  Consequently, service connection for a left elbow disability on the basis that such disability became manifest in service and persisted, or on a presumptive basis (for arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137), is not warranted.  

The preponderance of the evidence is against a finding that the Veteran's current claimed left elbow disability may otherwise (i.e., other than based on onset in service or on a chronic disease presumptive basis) be related to her service.  Continuity of symptoms is simply not shown.  The Veteran reported in March 2007 that her left elbow pain began about two months prior (approximately 26 years after her separation from service).  October 2007 imaging of the left elbow noted a finding of some increased uptake considered "suggestive of underlying degenerative change".  The first clear diagnosis of left olecranon bursitis was in 2016.

Whether a current chronic left elbow disability (to include bursitis) may be related to remote service/injury therein is, in the absence of a chronic pathology shown in service or continuity of symptoms thereafter, a medical question.  Regarding the dispositive factor of a nexus between the current left elbow disability and service/events therein, the Board finds the June 2017 VHA advisory medical opinion to merit substantial probative weight.  It reflects review of the Veteran's claims file and familiarity with her medical history and lay accounts, including prior examinations, with a historically accurate explanation of rationale that cites to supporting factual data.  

While the Veteran is competent to report (current and past) left elbow problems she has had, she is a layperson, and is not competent to, by her own opinion, establish the etiology of a disability such as bursitis (vs., e.g., a fracture) or relate it to an etiological factor or injury in remote service.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a left elbow disability.  The appeal in the matter must be denied.

Lumbar spine disability

The Veteran contends that she has a lumbar spine disability that was caused by heavy lifting in her MOS as a jet engine mechanic.  Her service is reasonably shown to have involved a substantial amount of heavy lifting.  Her STRs note a history of scoliosis; the records are otherwise silent for complaints, findings, treatment or diagnosis of a lumbar spine disability.

The earliest documentation of a lumbar spine disability following service is in October 2008, when imaging showed distinct arthropathy suggesting joint disease.  VA treatment records also consistently document scoliosis.

At the October 2013 Board hearing, the Veteran testified that she had a diagnosis of lumbar disc disease, which she contended was from an injury superimposed upon congenital scoliosis.

A December 2014 whole body scan showed arthropathy posteriorly at L5-S1 apophyseal joints, greater on the left than the right.

On April 2016 VA examination, the Veteran reported that while she was in tech school, she was picked up and thrown over someone's shoulder, landing on her head and injuring her neck and back.  She reported that she then re-injured her back due to lifting very heavy equipment during her work as a jet engine mechanic.  She reported that on another occasion, she was re-injured when trying to restrain a four ton piece of equipment which was slipping; she reported that she injured her thoracic and lumbar spine as well as her knees, elbows, shoulders and wrists.  Following a physical examination, the diagnosis was lumbosacral strain.  The examiner noted that the STRs are silent for evaluation and/or treatment of any back condition/disability and, thus, it is less likely than not (50% or less probability) that the Veteran's current back condition was incurred during or caused by military service.  The examiner stated that it is not possible to determine without resorting to mere speculation as to the etiology of the Veteran's back condition without directly observing movement/function under the condition of moving heavy equipment.

In a June 2016 records review and medical opinion, a reviewing VA physician opined that the Veteran's claimed lumbar spine condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The physician stated that his medical opinion is based upon the review of the claims file, to include the October 2008 and December 2014 diagnostic imaging reports, the remand, the medical records in CAPRI, the thoracolumbar spine DBQ report, and the fact that the STRs showed no evidence of treatment or diagnosis of lumbosacral strain or lumbar arthropathy in service or within a year following discharge.

In February 2017, the Board sought a VHA advisory medical opinion on the matters, which was received in June 2017.  The provider, an orthopedic surgeon, noted that the Veteran worked as a mechanic in the Air Force and was known to have lifted heavy weights, which he opined can be a cause of degenerative changes in the lumbar spine, which is applicable to her back condition.  Based on review of the record, he opined that it is more likely than not (more than 50 percent) that this was attributed to her service.

The Board finds that there is reasonable documentation that the Veteran's chronic lumbar spine disability was incurred in service.  She has submitted lay statements and testimony supporting that her lumbar spine complaints became manifest in service.  The Board finds the statements and testimony credible; they correlate with reports and findings noted after service.  Particularly noteworthy is the VHA advisory medical opinion that the degenerative changes in the lumbar spine may reasonably be considered a residual of heavy lifting in service, and that her back condition is more likely than not attributable to her service.  [The Board finds no reason to question the competence of VA's own provider.]  Accordingly, the evidence reasonably supports that the Veteran's chronic lumbar spine disability was incurred in service.  Resolving remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that all of the requirements for establishing service connection are met.  Service connection for a lumbar spine disability is warranted.

Post- laminectomy neck disability

The Veteran contends that she has a cervical spine disability that was caused by heavy lifting in her MOS as a jet engine mechanic.  Her service is reasonably shown to have involved a substantial amount of heavy lifting.  Her STRs are silent for complaint, finding, treatment, or diagnosis of a neck disability.

The earliest documentation of a cervical spine disability following service is in August 1995, when the Veteran presented with a chief complaint of right sided neck pain with pain into the forearm and numbness in the right fingers and the left hand.  A cervical spine MRI showed moderately sized right paramedian C5-6 and left paramedian C6-7 disc herniations; mild right anterolateral cord indentation at C5-6; right C5-6 and questionable left C6-7 disc mediated foraminal stenosis; mild C4-5 degenerative ridging causing slight interior dural indentation; and cervical spine straightening most suggestive of muscular spasm.  Electrophysiologic findings showed evidence for a right C7 radiculopathy based on the abnormal needle EMG findings seen in the triceps and extensor carpi radialis muscle.

On December 1995 private treatment, it was noted that the Veteran had been complaining for several weeks of neck pain with radiation down into the shoulders bilaterally and down the right arm, with associated tingling paresthesias, numbness of the right thumb and index finger, and right arm motor difficulty.  She reported that the pain developed in September 1995.  Following evaluation, the diagnosis was C5-6, C6-7 herniated disc with spondylosis; she underwent C5 to C7 laminectomy with fusion.

March 2008 cervical spine X-rays noted prior cervical surgery; the impression was multilevel ACDF changes with broken anterior fixation plate along its inferior border.  Fusion remained solid, and there was no evidence of a significant instability with flexion or extension.  A March 2008 cervical spine MRI showed multilevel ACDF changes involving the C5, C6 and C7 segments; susceptibility artifact related to the metallic fixation hardware obscured a portion of the ventral aspect of the canal and anteromedial margins of the exit foramina over the fused levels; there was a moderate sized central and bilateral disc herniation osteophytic ridge complex at the C4-C5 level with cord compression.

On March 2009 VA neurosurgery consult, the Veteran complained of neck pain radiating to both shoulders and into the lower thoracic area.  She reported that her neck began hurting in 1995 and at that time her arms would "drop down to [her] side".  She was noted to have undergone ACDF of C5-6 and C6-7; postoperatively her arms improved but she continued to have a modicum of neck pain.  She reported that in 2005 her neck pain worsened and felt that the screws in her cervical plates had "backed out"; on evaluation, it was discovered that her anterior cervical plate had broken.  MRI and X-ray imaging of the neck showed a broken ACDF plate which had been broken and not changed position since 2005; the plate was in close proximity to the anterior vertebral bodies.  The MRI showed a bulging disk above the level of the fusion (i.e. at C4-5) which was a common post fusion finding; though the disk bulge appeared to be touching the spinal cord, it was not compressing it.  

On October 2014 VA examination, the Veteran reported that sustained head trauma in service, falling on her head and face, and since then has had symptoms including neck pain and numbness in the arms; the symptoms worsened over time and she underwent ACDF in 1995 for relief of symptoms.  She continued to complain of weakness in her hands and numbness in the forearms and over the arm, with intermittent muscle spasms of the shoulder muscles and in the upper back.  A September 2014 cervical spine MRI was noted to show postoperative changes of prior discectomy and anterior fusion at C5 through C7, mild circumferential disc osteophyte complex with mild right and moderate left neuroforaminal narrowing at C3-C4 and moderate bilateral neuroforaminal narrowing at C4-C5.  

Following physical examination, the diagnoses included cervical radiculopathy, migraine, and gait abnormality.  The examiner stated that the Veteran has multiple medical and neurological conditions that are disabling and limit her capacity to function and work, and her cervical radiculopathy and the associated limitations from it could be one of them since she continues to have signs and symptoms and evidences in the EMG and MRI of the cervical spine.  The examiner opined that this is at least as likely as not from the incident of TBI (head and neck injury) during her service in the Air Force.  The examiner opined that the claimed disability was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury to include symptoms of dizziness and blacking out in service; the examiner opined that chronic neck pain and neurological symptoms from degenerative spinal disease with or without surgery often result in limitation in function and loss of capacity to work.  The examiner found that the Veteran does have headaches, cervical spondylosis and cervical radiculopathy (that resulted in cervical spine surgery), mild evidence of neuropathy in her hands (and no evidence of neuropathy in the lower extremities), gait disorder primarily from her arthritis of the knees, and a number of other cognitive, mental and physical complaints.  The examiner opined that some of this could be related to her original injury and/or claimed exposure to jet engine fumes and chemical exposures during the service as a jet engine mechanic.

A December 2014 whole body scan showed asymmetric posterior lower cervical spine arthropathy.

A March 2015 rating decision granted the Veteran service connection for cervical radiculopathy of the right upper extremity, rated 20 percent, effective June 13, 2007.

On April 2016 VA examination, the Veteran reported that her arms "completely failed" and she "could not pick up milk at all"; she contended that this was due to the injury she incurred in 1977.  The examiner noted that the Veteran underwent corrective neck surgery in the mid-1990s; the examiner noted the March 2009 MRI findings.  The Veteran reported having neck pain that radiated to her arms.  She reported regular use of a soft cervical collar and special pillow for neck pain.  Following physical examination, the diagnosis was degenerative cervical disc disease, with a 1995 date of diagnosis.  The examiner stated that the STRs are silent for evaluation and/or treatment of any cervical spine condition/disability.  The examiner stated that it is not possible to determine without resorting to mere speculation as to the etiology of the Veteran's neck condition without directly observing movement/function under the condition of moving heavy equipment.

In a record review-based June 2016 medical opinion, a VA physician noted that the Veteran was previously denied service connection for a cervical spine condition in June 2009 but is currently service connected for right upper extremity cervical radiculopathy.  The reviewing physician stated that clinically, the etiology of a right upper extremity cervical radiculopathy is a dysfunction of the nerve root of the cervical spine whereby the nerve root is compressed, pinched, or inflamed primarily due to a cervical spine condition.  The reviewing physician stated that there was no new evidence presented to render a medical opinion regarding service connection.

The record contains a June 2016 report of contact indicating that, via telephone contact, the June 2016 VA reviewing physician stated that he was unable to provide an opinion regarding service connection without resorting to mere speculation because the medical evidence of record does not support service connection of any cervical spine condition but the Veteran has been granted service connection for right upper extremity cervical radiculopathy.  The examiner stated that there is no additional information/evidence that could help him make an actual decision.  

In a VHA medical advisory opinion secured by the Board and received in June 2017, and provider, an orthopedic surgeon, opined that the Veteran's neck disability is attributable to heavy lifting.  He opined that lifting of heavy weights on the head is a known risk factor predisposing to cervical spondylosis, which manifests many years down the line.  He opined that the Veteran's neck condition more likely than not was caused by her service in the military.

The Board finds that there is reasonable documentation that the Veteran's chronic neck disability was incurred in service.  She has submitted lay statements and testimony supporting that her neck complaints became manifest in service.  The Board finds the statements and testimony credible; they correlate with reports and findings noted after service.  Particularly noteworthy is the VHA medical advisory opinion that the lifting of heavy weights on the head is a known risk factor predisposing to cervical spondylosis, which manifests many years later, and that the Veteran's neck condition was more likely than not caused by her service.  [The Board finds no reason to question the expertise of VA's own provider.]  Accordingly, the evidence reasonably supports that the Veteran's chronic neck disability was incurred in service.  Resolving remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that all of the requirements for establishing service connection are met.  Service connection for a neck disability is warranted.

Right knee disability

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, and any increase in severity due to the natural progress, from the current level.  38 C.F.R. § 3.310(b).

The Veteran contends that she has a right knee disability that was caused by heavy lifting in her MOS as a jet engine mechanic.  She alternately contends that her right knee disability is secondary to her service-connected left knee chondromalacia.  Her service is reasonably shown to have involved a substantial amount of heavy lifting.  Her STRs are silent for complaints, findings, treatment or diagnosis of a right knee disability.

The earliest documentation of a right knee disability following service is in 2005, when the Veteran sought treatment for knee pain; she reported that she underwent right knee arthroscopy and debridement in 1992.  On June 2010 VA treatment, she reported that she wore bilateral knee braces; took Percocet, tramadol, and gabapentin; and was completely handicapped secondary to knee pain.  X-rays of the right knee were interpreted as showing no significant degenerative joint disease.  The assessment was bilateral knee pain for years, unresponsive to multiple previous surgical procedures.

At the October 2013 Board hearing, the Veteran testified that she believes her right knee disability is secondary to her left knee disability.

On April 2016 VA examination, the Veteran reported a long history of knee conditions, including that she had surgery on the left knee.  She asserted that her bilateral knee disability is due to heavy lifting in service.  She reported having bilateral knee flares which cause pain and difficulty with turning, walking, standing, rising from the toilet, and getting out of the bath tub.  She reported constant use of bilateral knee braces for knee pain.  Following a physical examination, the diagnosis was right knee strain.  The examiner noted that the STRs are silent for evaluation and/or treatment of any right knee condition/disability and, thus, it is less likely than not (50% or less probability) that the Veteran's current right knee condition was incurred during or caused by military service.

In a VHA medical advisory opinion received in June 2017, and consulting provider, an orthopedic surgeon, noted that the Veteran had left knee surgery in service, which she believes affected her right knee.  He opined that, based on review of the record, it is difficult to [find that is] actually the case because the surgery cured the left knee condition, and it should not be causing any right knee impairment.  He opined that upon further review of the record, it is not clear that she had any active problems with the knee during active service and, based on the records and review of the comments by the other examiners/providers, it is less likely than not (less than 50 percent) that the right knee condition was caused by the left knee condition.

A chronic right knee disability was not manifested in service and was not clinically noted postservice prior to 2005.  Accordingly, service connection for a right knee disability on the basis that such disability became manifest in service and persisted, or for arthritis on a presumptive basis (as a chronic disease under 38 C.F.R. §§ 1137; 38 C.F.R. §§ 3.307, 3.309) is not warranted. 

It is not shown by the record that the Veteran's right knee disability is related directly to her active duty service.  Although she has on occasion asserted that she has had right knee complaints continually since service, the earliest postservice notation of such complaint (in 2005, approximately 24 years after service) includes her report that that she underwent right knee arthroscopy and debridement in 1992 (records of which are unavailable).  On April 2016 VA examination, the examiner opined that it is less likely than not (50% or less probability) that the Veteran's current right knee condition was incurred during or caused by her military service.

Regarding secondary service connection, the June 2017 VHA medical advisory opinion provider noted that the Veteran underwent left knee surgery during active service, as well as her belief that this affected her right knee.  He opined that it is difficult to comment that was actually the case because the surgery cured the left knee condition, and it should not be causing any impairment in the right knee.  He opined that upon further review of the record, it is not clear that the Veteran had any active problems with the [right] knee during active service and, based on the records and review of the comments by the previous examiners/providers, it is less likely than not (less than 50 percent) that the right knee condition was caused by the left knee condition.

The Board finds the 2016 and 2017 VA examination and advisory medical opinion to (cumulatively) be entitled to substantial probative weight, as they took into account a thorough review of the Veteran's record/medical history, and included a physical examination (with all necessary findings) and rationale that accurately cites to supporting factual data.  The providers opined that the Veteran's right knee disability is not related to her service or to her service-connected left knee disability, citing to factual data including the Veteran's own contemporaneous reports on treatment.  Accordingly, the Board finds the rationale provided for the medical opinions persuasive.  

Whether or not a knee disability causes or aggravates disability in the contralateral knee is a medical question that is beyond the scope of common knowledge and incapable of resolution by lay observation; it requires medical expertise.  The Veteran is a layperson; consequently, her own opinion is not competent evidence in this matter.  See Jandreau, supra.  The preponderance of the evidence is against the claim of service connection for a right knee disability, and the appeal in the matter must be denied.

General neurological disorder

The Veteran contends that she has a general neurological disorder related to service.  On October 2002 private neurological evaluation, she complained of dizziness episodes and dysarthria, occasional abnormal sensation of the head extending to the arms, and slow speech.  She reported that the symptoms started six weeks earlier and occurred two to three times per day and lasted for two to three minutes, in any position.  The assessments included episodes of imbalance and dysarthria, history of cervical spine surgery, and history of sarcoidosis (remote).

A February 2008 brain MRI was performed for mental status changes and impaired speech; the scan was abnormal and demonstrated findings consistent with a basilar artery aneurysm vs. central pontine myelinolysis.  A March 2008 brain MRA was also performed for severe speech abnormality of unclear etiology; the impression was a nonspecific focal bulbous irregularity of the mid basilar artery (possibility of a developmental abnormality or atypical aneurysm could not be excluded) with what may have represented a fenestration and/or thrombus within the distal half of the basilar artery.  

A March 2009 brain MRI showed no acute hemorrhages or infarcts; a suspected chronic ischemic change within the brainstem, possibly related to an abnormality of the basilar artery; and small nonspecific focus increased T2 signal left posterior frontoparietal subcortical white matter of uncertain etiology though possibly representing tiny chronic lacune; the findings were not typical for a demyelinating disease process however such an entity was not completely excluded.  A March 2009 brain MRI showed no significant interval change in the appearance of a locally bulbous appearance of the mid basilar artery with what could represent a developmental abnormality with short segment fenestration or possibly an atypical aneurysm; chronic thrombus within the basilar artery was not excluded.

A February 2011 CT scan of the brain, performed for altered speech and a history of brainstem CVA; showed a small healed ischemic infarct within the inferior left lateral portion of the pons, in keeping with clinical history; nonenhanced cerebral computed tomography was otherwise within normal limits.

At the October 2013 Board hearing, the Veteran testified that she had recently experienced symptoms of dizziness and difficulty with balance and gait (that she appeared to attribute to a claimed neurological disorder).

On October 2014 VA examination, the Veteran reported that she had an incident of head trauma in service, falling on her head and face.  She reported that since then she has had symptoms including neck pain and numbness in the arms.  The symptoms worsened over time and she underwent ACDF in 1995 for relief of symptoms.  She continued to complain of weakness in her hands and numbness in the forearms and over the arm, with intermittent muscle spasms of the shoulder muscles and in the upper back.  A September 2014 MRI of the cervical spine was noted to show postoperative changes of prior discectomy and anterior fusion at C5 through C7, mild circumferential disc osteophyte complex with mild right and moderate left neuroforaminal narrowing at C3-C4 and moderate bilateral neuroforaminal narrowing at C4-C5.  

Following a physical examination, the diagnoses included cervical radiculopathy, migraine, and abnormality of gait.  The examiner noted that the Veteran has multiple medical and neurological conditions that are disabling and limit her capacity to function and work, and her cervical radiculopathy and the associated limitations from it could be one of them since she continues to have signs and symptoms and evidences in the EMG and MRI of the cervical spine.  The examiner opined that this is at least as likely as not from the incident of TBI (head and neck injury) during her service in the Air Force.  The examiner opined that the claimed disability was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury to include symptoms of dizziness and blacking out in service; the examiner opined that chronic neck pain and neurological symptoms from degenerative spinal disease with or without surgery often result in limitation in function and loss of capacity to work.  The examiner further opined that the claimed disability is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected disability; the examiner noted that the Veteran claimed that she later found out (on brain MRI) that she had a stroke like condition and brain damage to the pontine region of the brain as a result of the claimed injury sustained during her service when she fell on her head and face and lost consciousness.  The examiner stated that it is unclear if this claim is relevant since the Veteran has no clear clinical residual neurological sign of stroke in the pontine region and the subsequent repeat brain MRI did not clearly identify or confirm the previous MRI findings.  The examiner found that the Veteran does have headaches, cervical spondylosis and cervical radiculopathy (that resulted in cervical spine surgery), mild evidence of neuropathy in her hands (and no evidence of neuropathy in the lower extremities), gait disorder primarily from her arthritis of the knees, and a number of other cognitive, mental and physical complaints.  The examiner opined that some of this could be related to her original injury and/or claimed exposure to jet engine fumes and chemical exposures during the service as a jet engine mechanic.

A March 2015 rating decision granted the Veteran service connection for traumatic brain injury to include migraines, dizziness and blacking out, rated 10 percent, effective June 13, 2007.  The rating decision also granted service connection for basilar artery dilation, rated 0 percent, effective June 13, 2007.

In the previous [August 2015] remand, the Board found that the issue of service connection for a general neurological disorder remained formally pending in appellate status and had not been entirely resolved nor addressed in a supplemental statement of the case since the March 2014 Board remand.  The Board stated that on remand the AOJ would have opportunity to obtain clarification of the Veteran's intentions and contentions regarding this issue (i.e., whether she is pursuing service connection for a neurological disability beyond what was service connected by the March 2015 rating decision).

In a November 2015 AOJ letter, the Veteran was asked to clarify her current intentions and remaining contentions with regard to the issue of service connection for a general neurological disorder; specifically, she was asked to identify with some specificity the disability, symptoms, and impairment she seeks to have service connected with regard to this matter.  

In a July 2017 statement, the Veteran stated that she has communication problems relating to brainstem stroke and she is not oriented to time or day and has delayed recognition.  She stated that her ears hear properly but her brain transfers hearing into similar words, nonsensical words, or deletes them completely.  She stated that due to the brainstem stroke she has body regulation problems with temperature.  She stated that her epiglottis malfunctions and closes sometimes over her lungs involuntarily, like sleep apnea, and sometimes it opens to her lungs when she eats or drinks, causing her to choke.  She stated that she has vertigo episodes daily.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a general neurological disorder beyond the already-service connected traumatic brain injury to include migraines, dizziness and blacking out; and basilar artery dilation.  See 38 U.S.C.A. § 1131.  The record does not reflect that any such other general neurological disorder was shown or diagnosed at any time during the pendency of the instant claim (See McClain v. Nicholson, 21 Vet. App. 319 (2007).  No postservice treatment records or examination reports suggest the Veteran has such diagnosis.  While the Veteran is competent to observe she has complaints or symptoms associated with a general neurological disorder, the current diagnosis of such condition is a medical question.  The Veteran is a layperson and does not point to factual data or a medical opinion that support that she now has a general neurological disorder beyond her service connected disabilities.  She has not identified any medical professional who (at any time since service) has assigned her a diagnosis of a general neurological disorder (beyond her already service connected disabilities), or provided her treatment for such disability.  Accordingly, the Board finds that the Veteran has not presented a valid claim of service connection for a general neurological disorder, and that the appeal in this matter must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

(The Veteran is advised that future evidence that she has a general neurological disorder separate from her existing service connected disabilities may present a basis for reopening this claim.)


ORDER

Service connection for a lumbar spine disability is granted.

Service connection for a post-laminectomy neck disability is granted.

Service connection for a left elbow disability is denied.

Service connection for a right knee disability, to include as secondary to a service-connected left knee disability, is denied.

Service connection for a general neurological disorder is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


